                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 320-32023-TMB13
GARY R REID                                      )
                                                 )   Confirmation hearing date: Aug 20, 2020
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                Debtor(s).       )   TO DISMISS

Wayne Godare, the Standing Chapter 13 Trustee Objects to Confirmation of the above case for the reason(s) set out
below:
_____a. Plan is not feasible:

_____b. Case/Plan is not proposed in good faith or is forbidden by law:

_____c. Plan does not commit all of debtor’s excess projected disposable income pursuant to
        11 U.S.C. §1325(b)(1)(B) for the applicable commitment period:

_____d. Plan does not meet the best interest test of 11 U.S.C. §1325(a)(4):

__X__e. Filing/documentation is deficient: As requested at the §341(a) hearing, please provide the Trustee with
verification that the debtor has signed up for TFS.

__X__f. Other: As requested at the §341(a) hearing, please make the following changes to the Plan:
       1. ¶4(c) and the Attorney Disclosure Statement are inconsistent; and
       2. Add ¶16 “During the life of the plan, the debtor shall timely file all required tax returns or valid
          extension and provide to the Trustee, not later than May 15th of each year, copies along with proof of
          payment. Should the debtor(s) fail to provide said proof to the Trustee, the Trustee may file a Motion
          to Dismiss pursuant to §1307(c), which will be duly considered by the Court after notice and a
          hearing.”

If by the time of the scheduled confirmation hearing, debtor fails to take all necessary steps to satisfy each objection
marked above, or is not prepared to address the Trustee’s objections with the filing of an amended plan as directed by the
court during that scheduled confirmation hearing, the Trustee may, in his discretion, urge the court for an order dismissing
the case without further notice.


I certify that on July 28, 2020, copies of the above Objection and Motion were served on the debtor(s) by first class mail
and any debtor(s) attorney by ECF.

DATED: July 28, 2020

                                                                  /s/ Wayne Godare, Trustee



GREGORY R ROBERSON
(jt)




                                Case 20-32023-tmb13           Doc 16      Filed 07/28/20
